Mr. Justice Paxson
delivered the opinion of the court,
It is conceded that the plaintiffs, who were the garnishees below, had at one time in their hands the sum of $112.84 due the firm of Miles & Bell, and that they paid over one-half of this sum to the plaintiffs in this attachment before the trial of the case below : the other half of said sum was paid upon a judgment recovered in a prior attachment before a justice of the peace, *443issued by one Fink against J. D. Bell as defendant and the plaintiffs in error as garnishees.
The only question in this case is whether payment of the judgment recovered'in the Fink attachment was valid.
It was contended by McLaughlin, the attaching creditor below, that said payment was invalid as against him for the reason that the attachment before the justice was against one only of the members of the firm of Miles & Bell; that the justice had no right in such a proceeding to give judgment against the garnishees for one-half the debt”due from the Howards to the firm of Miles & Bell; that he had no jurisdiction to settle the equities between the members of the firm in this manner.
Conceding as a matter of law that the justice in an attachment issued upon a judgment against one partner has no right to settle the equities between the partners as was done in this case, the fact nevertheless remains that the justice had jurisdiction. If he made a mistake either in his law or his facts the party injured had liis remedy by appeal. No appeal was taken, and the judgment of the justice became final. All of the parties to the proceeding wore satisfied. Mr. Miles might have objected to the appropriation of the money of Miles & Bell to pay Mr. Bell’s debt. But he never has objected, nor has he ever taken any step to avoid the judgment. It is true he says in liis testimony that the appropriation was made without liis consent. But he does not say it was done without liis knowledge. If he had knowledge, which is probable, and did not object, it is too late to do so now. It is settled by a bead roll of authority that the judgment of a court of competent jurisdiction cannot be attacked collaterally.
The present attaching creditor has no right to complain, for the reason that the judgment before the justice was rendered, and the amount thereof paid by the garnishees, before he became a creditor of Miles & Bell. As all the parties to that proceeding appear to have been satisfied with the result he has no standing to attack it. ’
Ve are of opinion that upon the facts found by the learned court below the judgment should have been in favor of the garnishees.
The judgment is reversed and judgment is now entered' in favor of W. & C. B. Howard, garnishees, with costs.